                       1       PATRICK H. HICKS, ESQ., Bar # 004632
                               HILARY B. MUCKLEROY, ESQ., Bar # 9632
                       2       LITTLER MENDELSON, P.C.
                               3960 Howard Hughes Parkway
                       3       Suite 300
                               Las Vegas, NV 89169-5937
                       4       Telephone:    702.862.8800
                               Fax No.:      702.862.8811
                       5       Email: phicks@littler.com
                               Email: hmuckleroy@littler.com
                       6
                               Attorneys for Defendants
                       7       TERRIBLE HERBST, INC. and JETT GAMING, LLC

                       8
                                                              UNITED STATES DISTRICT COURT
                       9
                                                                    DISTRICT OF NEVADA
                    10

                    11
                               MARDEL P. CALLOWAY,                             Case No. 2:18-cv-02383-APG-VCF
                    12
                                                 Plaintiff,
                    13
                               vs.                                            STIPULATION AND ORDER TO EXTEND
                    14                                                        TIME FOR DEFENDANT TO FILE
                               TERRIBLE HERBST, INC. A Nevada                 RESPONSIVE PLEADING
                    15         corporation; and JETT GAMING, LLC, a
                               Nevada limited liability company,                 [THIRD REQUEST]
                    16
                                                 Defendants.
                    17

                    18                Plaintiff MARDEL P. CALLOWAY and Defendants TERRIBLE HERBST, INC. and JETT

                    19         GAMING, LLC, by and through their undersigned counsel, hereby agree and stipulate to extend the

                    20         time for Defendant to file a responsive pleading from the current deadline of February 8, 2019 up to

                    21         and including February 22, 2019.

                    22                The parties are in communication regarding settlement and nearing a possible

                    23         resolution of the case. This extension is necessary to provide adequate time for the parties to

                    24         pursue settlement and prepare an agreement.

                    25         ///

                    26         ///

                    27         ///

                    28
LITTLER MENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                       1               This is the third request for an extension of time to respond to the Complaint. This request is

                       2       made in good faith and not for the purpose of delay.

                       3
                               Dated: February 6, 2019                       Dated: February 6, 2019
                       4
                               Respectfully submitted,                        Respectfully submitted,
                       5

                       6
                               /s/ Robert P. Spretnak                        /s/ Hilary B. Muckleroy
                       7       ROBERT P. SPRETNAK, ESQ.                      PATRICK H. HICKS, ESQ.
                               LAW OFFICES OF ROBERT P.                      HILARY B. MUCKLEROY, ESQ.
                       8       SPRETNAK                                      LITTLER MENDELSON, P.C.
                       9       Attorney for Plaintiff                        Attorneys for Defendants
                               MARDEL P. CALLOWAY                            TERRIBLE HERBST, INC. and JETT GAMING,
                    10                                                       LLC
                    11                                                        ORDER
                    12
                                                                                      IT IS SO ORDERED.
                    13
                                                                                      Dated: February 6, 2019.
                    14

                    15

                    16                                                                _______________________________________
                    17                                                                UNITED STATES MAGISTRATE JUDGE

                    18
                               FIRMWIDE:162271478.1 036579.1026

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27
                    28
LITTLER MENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
                                                                                2.
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
